Citation Nr: 1511965	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-27 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date, prior to January 12, 2011, for the grant of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date, prior to January 12, 2011, for a 10 percent rating for tinnitus.  

3.  Entitlement to an initial compensable rating for sinusitis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to November 1999 and from June 2004 to November 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2011 and November 2011 rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that a March 2006 rating decision reflects that service connection was granted for tinnitus and a noncompensable rating was assigned, effective November 21, 2005.  The Veteran received notice, but did not appeal.  

In January 2011, the Veteran filed claims for tinnitus, PTSD, hearing loss and sinusitis.  By rating decision dated in October 2011, service connection for PTSD was granted and rated as 50 percent disabling, effective January 12, 2011 and the claims for tinnitus, left and right ear hearing loss and a sinus disorder were deferred.

With regard to the PTSD claim the Veteran filed a notice of disagreement in October 2011; a statement of the case was issued in August 2012; and the Veteran perfected the appeal in September 2012.

In November 2011, the noncompensable rating for tinnitus was increased to 10 percent, effective January12, 2011; service connection for recurrent sinusitis was granted and rated as noncompensably disabling, effective January 12, 2011, the noncompensable rating for left ear hearing loss was confirmed and continued and the denial for right ear hearing loss was confirmed and continued.  

The Veteran filed a notice of disagreement as to the effective date assigned for the 10 percent rating for tinnitus and the denial of a compensable rating for sinusitis in September 2012.  Following the issuance of a statement of the case in August 2013, he filed a substantive appeal in September 2013.  As such, the issues are reflected on the title page.  
In addition, the Veteran's September 2012 correspondence is reasonably construed as a claim of entitlement to an effective date, prior to November 21, 2005, for the grant of service connection for tinnitus.  In addition, in February 2015, the Veteran filed claims of entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD) and irritable bowel syndrome; headaches; a psychiatric disorder, other than PTSD, to include anxiety disorder and depression; sleep disturbance; chronic fatigue syndrome; combat fatigue; and memory loss, as well as for a penile disorder and nausea, along with claims to reopen claims of service connection for a right knee disability; a left knee disability; and right ear hearing loss, as well as claims for increased ratings for PTSD, tinnitus and left ear hearing loss.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issue of entitlement to an initial compensable rating for sinusitis being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was received on January 12, 2011.  

2.  The Veteran's claim for an increased rating for tinnitus was received on January 12, 2011.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date, prior to January 12, 2011, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.400 (2014).

2.  The criteria for an effective date, prior to January 12, 2011, have not been met for the assignment of a 10 percent disability rating for tinnitus.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§3.102, 3.114, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Duties to Notify and Assist

The appeal for an earlier effective date for the grant of service connection for PTSD arises from a disagreement with the initially assigned effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

The appeal for an earlier effective date for the grant of a compensable rating for tinnitus, are being denied as a matter of law.  As the essential facts are not in dispute and the law is dispositive, the Board need not further address VA's duty to notify as it pertains to these claims.  See, e.g., Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

VA's duty to assist has been met for the claims. All of the necessary records have been obtained.  VA examinations or medical opinions are not required for adjudication of these claims under the duty to assist.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. 


II.  Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").  

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

III.  Analysis

PTSD

In a January 12, 2011, report of contact, the Philadelphia RO noted that that the Veteran telephoned to file a claim for PTSD.  The report of contact was date stamped as received at the Nashville RO on January 13, 2012.  

The Veteran maintains that an effective date, prior to January 12, 2011, is warranted for the grant of service connection for PTSD because he was diagnosed with PTSD many years prior to January 2011.  Although a May 2006 private psychiatric examination report reflects a diagnosis of PTSD, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a) (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  The Veteran's medical report cannot be used as an informal claim, as service connection was not yet in effect nor was service connection requested by the Veteran or his representative.  "Date of Receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2014).  No claim or application for service connection for a psychiatric disorder, including PTSD, was received prior to January 12, 2011.  

The Board notes that although the Veteran filed a claim for service connection for hearing loss, tinnitus, and sinusitis in November 2005, there is no reference to a psychiatric disorder, to include PTSD, in that claim, or at any time prior to January 12, 2011.  An effective date from the day following the date of separation from service is authorized, only if the claim is received within one year from separation from service.  38 C.F.R. § 3.400(b)(2) (2014).  

To the extent that, prior to January 2011, the Veteran was unaware that VA disability compensation was payable for PTSD, the Board points out the VA law is binding.  Generally, the date of an award of disability compensation shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this case, the date of receipt of the claim is controlling.  

Because a claim for PTSD was not filed prior to January 12, 2011, an effective date earlier than January 12, 2011, for the grant of service connection is not warranted.  The claim is denied.  

Tinnitus

The Veteran seeks to establish an effective date earlier than January 12, 2011, for the grant of a 10 percent evaluation for tinnitus.

In a March 2006 rating decision, the RO granted service connection for tinnitus and assigned a noncompensable evaluation.  The Veteran was provided with notice of this decision, and of his appellate rights, in a letter sent to him that same month.  He did not submit a notice of disagreement with this decision and no additional, relevant evidence was received within a year of decision notification.  In fact, no additional evidence or correspondence was received from the Veteran until January 2011.

On January 12, 2011, VA received an informal claim for an increased rating for service-connected tinnitus.  

In a November 2011 rating decision, the RO awarded a 10 percent rating for tinnitus under Diagnostic Code 6260, effective January 12, 2011, the date of the claim.  Generally, the effective date of an increased rating is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §3.400(o)(1). 

However, under 38 C.F.R. § 3.400(o)(2), the appropriate effective date is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date.  Otherwise, the date of receipt is the appropriate effective date.  The Veteran's current claim for increase was received in January 2011.  The claims file does not contain any communication from the Veteran or his representative indicating an intent to seek, or a belief in entitlement to, compensation for tinnitus prior to January 12, 2011.  There is no factual or legal basis for the assignment of an effective date before January 12, 2011.  

Based on the foregoing, the claim for an effective date, prior to January 12, 2011, for the assignment of a 10 percent rating for tinnitus, is not warranted.


ORDER

An effective date, prior to January 12, 2011, for the grant of service connection for PTSD, is denied.

An effective date, prior to January 12, 2011, for the grant of a 10 percent evaluation for tinnitus, is denied.


REMAND

The Veteran seeks an initial compensable rating for sinusitis.  Given the length of time since the October 2011 VA examination and the Veteran's statements with respect to the severity of sinusitis, a VA examination is warranted.  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA sinus examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to the nature and severity of the Veteran's sinusitis, to include the frequency of any chronic discharge, sinus pressure, and headaches.  

A complete rationale is to accompany all opinions provided.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


